                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                     :      CASE NO. 1:20CR111
                                              :
                        Plaintiff,            :
                                              :      JUDGE BENITA Y. PEARSON
         vs.                                  :
                                              :
HENDRI HOPKINS, JR.,                          :      DEFENDANT’S MOTION
                                              :      TO CONTINUE MOTION
                        Defendant.            :      HEARING



         Defendant, Hendri Hopkins, Jr., through counsel, respectfully moves this Honorable Court

for a continuance of the motion hearing currently set for February 21, 2020.

         The reason for this request is that undersigned counsel has been out of the office on

vacation since February 18, 2020, and will not return until February 24, 2020. Thus, counsel is

unable to appear before the Court on February 21. The request for this continuance is made in the

interest of justice—to ensure that Mr. Hopkins is represented on the motion—and not for needless

delay.

         Several attempts have been made to contact Assistant U.S. Attorney Marc D. Bullard so

that the parties can provide 3 mutually agreed upon dates to reschedule the hearing, but those

attempts have thus far been unsuccessful. Defense counsel is available February 24th (Morning);

February 25th (after 2:00 p.m.); and February 27th (9:00 a.m.).

         Wherefore, based on the foregoing, Mr. Hopkins respectfully request an Order from this

Court continuing the motion hearing.
Respectfully submitted,


STEPHEN C. NEWMAN
Federal Public Defender
Ohio Bar: 0051928

/s/TIMOTHY C. IVEY
Assistant Federal Public Defender
Ohio Bar: 0039246
1660 West Second Street, Suite 750
Cleveland, Ohio 44113
(216) 522-4856 Fax: (216) 522-4321
e-mail address: timothy_ivey@fd.org
